  Case 18-14184        Doc 30    Filed 04/30/19 Entered 04/30/19 08:55:45           Desc Main
                                   Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE:                                        )      CHAPTER 13
                                              )
ARMANDO SILVA                                 )      Case No. 18-14184
                                              )      Judge: Carol A. Doyle
                                              )
                       DEBTOR                 )

       OBJECTION TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         NOW COMES the Debtor, Armando Silva, by and through his attorney, Richard G.

Fonfrias, and objects to the Motion for Relief from Automatic Stay. Debtor asserts the following

in support of this objection:

         1.    The Debtor filed the instant case on May 15, 2018.

         2.    The Debtor’s Chapter 13 Plan has been confirmed.

         3.    The Debtor owns his home (“Property”) located at 2920 N Oak Park Ave.,

               Chicago, IL 60634, P.I.N. 13-30-126-029-0000.

         4.    Debtor’s father was diagnosed with cancer in the spring of 2018. Debtor became

               the source of support for his father and he worked fewer hours and was financially

               burdened during this time.

         5.    Three months ago, the physician treating Debtor’s father terminated medical car

               and his father is likely going to pass within the next 60 days.

         6.    Debtor’s wife is part owner of 4 Yolks restaurant. The other owner is preparing

               the purchase of her interests in the business. The proceeds from that sale will be

               available by May 14, 2019 to the Debtor.
  Case 18-14184      Doc 30     Filed 04/30/19 Entered 04/30/19 08:55:45         Desc Main
                                  Document     Page 2 of 2


       7.     Debtor is approximately 3 months behind on his Chapter 13 payment. He will

              bring those payments current with these funds and will remain current from that

              moment forward.

       8.     Debtor will bring the entire arrearage with Shellpoint Mortgage current two

              weeks from today. On or before May 14, 2019, Debtor will pay to Shellpoint

              Mortgage the sum of $15,000.00. This amount will include payment of the

              arrearage identified in the Creditor’s motion and the mortgage payment due for

              May, 2019.

       9.     Debtor does not support waiver of the 14 day stay provision of Bankruptcy Rule

              of Procedure 4001(a)(3) and asks for denial of such.

       WHEREFORE, Debtor prays this Court enter an order:
           1. Denying Creditor’s Motion for Relief from Automatic Stay; and
           2. Denying waiver of the 14 day stay provision of Bankruptcy Rule of Procedure
              4001(a)(3); and
           3. For such other and further relief this Court deems just and equitable.

DATED: April 30, 2019
                                                   Respectfully submitted,

                                                   By: /s/ Richard G. Fonfrias
                                                   Attorney for Debtor

Richard G. Fonfrias
Fonfrias Law Group, LLC.
125 S Wacker Dr.
Suite 300
Chicago, IL 60606
312-969-0730
F: 312-624-7954
